Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered April 6, 1994, convicting defendant, upon his plea of guilty, of one count of attempted burglary in the third degree and sentencing him to an indeterminate term of from 1½ to 3 years, unanimously modified, on the law, to the extent of reducing the sentence to a definite 1 year term, and otherwise affirmed.
As conceded by the People, defendant was improperly sentenced as a second felony offender. We modify accordingly. Concur—Murphy, P. J., Sullivan, Wallach, Kupferman and Ross, JJ.